U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2015. o For the transition period from to . Commission File Number 0-8092 OXIS INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-1620407 (I.R.S. employer identification number) 4ennedy Blvd Suite 600 Tampa, FL 33609 (Address of principal executive offices and zip code) (800) 304-9888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ At May 14, 2015, the issuer had outstanding the indicated number of shares of common stock:600,000,000. OXIS INTERNATIONAL, INC. FORM 10-Q For the Quarter Ended March 31, 2015 Table of Contents PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 1 Consolidated Statements of Operations for the three months ended March 31, 2015and 2014 (Unaudited) 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (Unaudited) 3 Condensed Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART IIOTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 OXIS INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets As of March 31, 2015 and December 31, 2014 March 31, 2015 December 31, 2014 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Fixed assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable Accrued interest Accrued expenses Line of credit Warrant liability Settlement note payable Demand notes payable Convertible debentures, current portion, net of discount of $38,000 and$-0- Convertible debentures Total current liabilities Long term liabilities: Convertible debt, net of discount of $4,240,000 and $2,302,000 Total long term liabilities Total liabilities Stockholders’ Deficit: Convertible preferred stock - $0.001 par value; 15,000,000 shares authorized: Series C - 96,230 and 96,230 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Series H – 25,000 and 25,000 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively - - Series I – 1,666,667 and 1,666,667 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Common stock - $0.001 par value; 600,000,000 shares authorized; 595,714,484 and 591,714,484shares issued and outstanding at March 31, 2015 and December 31, 2014 Additional paid-in capital Accumulated deficit ) ) Noncontrolling interest ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 1 OXIS INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Three Months Ended March 31, 2015 and 2014 Three Months Ended March 31, (Unaudited) (Unaudited) Revenue: Product revenues - $
